Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-22-00068-CV

                                       IN RE STATE OF TEXAS

                                     Original Mandamus Proceeding 1


PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 13, 2022

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On February 3, 2022, relator the State of Texas filed a petition for writ of mandamus

asserting the trial court had failed to rule on its motions to set its forfeiture suit for a hearing. On

March 18, 2022, a supplemental record was filed in this court containing the trial court’s final

judgment of forfeiture signed on March 18, 2022. On March 21, 2022, relator filed a motion to

withdraw its mandamus petition as moot based on the trial court’s entry of a final judgment

disposing of its forfeiture suit. Accordingly, we grant relator’s motion to withdraw its petition and

dismiss this original mandamus proceeding as moot.

                                                       PER CURIAM


1
 This proceeding arises out of Cause No. 20-04-38777-MCVAJA, styled State of Texas v. Six Hundred Eight Thousand
One Hundred Seventy-Seven Dollars and No Cents in United States Currency and 2007 Chevrolet G-3500 Van VIN#
1GAHG39U971127428, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado
J. Abascal, III presiding.